DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/09/2021. The examiner acknowledges the amendments to claims 1-2, 12-13, and 18-19. Claims 3, 14, and 20 are cancelled. Claims 1-2, 4-13, and 15-19 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, filed 04/09/2021, with respect to the USC 112(b) rejections of claims 2, 13, and 19 and USC 102 and 103 rejections of claims 1-2, 12-13, and 18-19 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 2, 13, and 19 and USC 102 and 103 rejections of claims 1-2, 12-13, and 18-19 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12 positively recite fixing a sound output unit and a sound detection unit which are configured to be fixed to positions corresponding to different ribs.
US 20130116561 A1 to Rothberg, et al. (cited in previous Office Action, hereinafter Rothberg), discloses opposing arrays of ultrasonic transducers/receivers configurable to be 
Claims 2, 4-11, 13, and 15-19 are allowed for depending on the allowable subject matter of claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791